DETAILED ACTION
This Office Action is in response to the application filed on August 31, 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0043207 (“Carranza”) in view of A.U. Patent Publication No. 2008264196 A1 (“Duhigs”).
With respect to claim 1, Carranza discloses the invention substantially as claimed, including 
A system to process imaging data (see Fig. 1), the system comprising: 
an imaging system (see Figs. 1-3, items 110, 220 a-c, 302) configured to: 
capture image data and event data of a scene (see ¶¶39, 41, 49, describing cameras to capture images and associated metadata, i.e., event data, of a scene); 
…; and
transmit the [] image data and the [] event data to a host (see citations with respect to element above, describing that the camera transmits the image data and the associated metadata to another component for processing); and 
the host operatively coupled to the imaging system (see Figs. 1-3, items 110, 210, 304-310, ¶¶38, showing and describing processors coupled to the imaging system), wherein the host includes a processor configured to: 
perform object detection on the [] image data and the [] event data to identify one or more objects (see ¶¶21-22, 38-39, 47-48, 52, 54-55, 74-75, describing such processors performing object detection/identification based on the image data and associated metadata to identify one or more objects/persons); 
perform object tracking on the one or more objects (see ¶¶20-22, 38-39, 47-48, 51, 54, describing such processors performing object tracking on the objects/persons); 
predict one or more regions of interest for subsequent data capture based on the object detection and the object tracking (see ¶¶21-25, 39, 55-56, 60, 62, 66, 70, 76, describing that such processors may use the object identification/detection and tracking to predict a future state of the object, e.g., its future location/position/area at a future time, its future path/trajectory, and the best cameras to subsequently capture it at that future time/location, i.e., predict one or more regions of interest for subsequent data capture); and 
provide the one or more regions of interest to the imaging system to control capture of additional image data and additional event data by the imaging system (see Abstract, Fig. 5, ¶¶21, 24, 55, 60, 62, 70, 79-81, describing identifying a camera for capturing the object at the predicted future location/time and configuring the camera to subsequently capture additional image/event data of the object at the appropriate/predicted location/time, i.e., provide the one or more regions of interest to the imaging system to control capture of additional image/event data by the imaging system – one of ordinary skill in the art at the time of filing would have understood that in order to configure the camera to capture the object person at a particular time/position using optimal zoom/pan/orientation/angle/time/position settings as described, a region of interest is necessarily provided in the configuration for capture at a particular position/zoom/pan/angle/orientation). 
Carranza does not explicitly disclose compress[ing] the image data and the event data and that such data is then compressed image and event data.
However, in the same field of endeavor, Duhigs discloses that it was known for cameras in such systems to, as an alternative to sending uncompressed images and metadata, compress the image data and metadata before transmitting and processing: 
compress the image data and the event data (see p. 12, ll. 5-8, describing that such cameras were known to capture and transmit images in either compressed or non-compressed format) 
At the time of filing, one of ordinary skill would have been familiar with the transmission of video data and associated metadata and have understood that, as evidenced by Duhigs, such data may be sent in uncompressed format or alternatively in compressed format. Accordingly, to one of ordinary skill in the art at the time of filing, using the camera to compress image data and metadata before transmitting it to the host in the system of Carranza would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for compressing the image and metadata before transmitting it to the host in the camera of Carranza as taught by Duhigs.
With respect to claim 16, claim 16 recites the elements of claim 1 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 1 also applies to claim 16.
Claim Rejections - 35 USC § 103
Claims 2-3, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carranza in view of Duhigs and further in view of U.S. Patent Publication No. 2015/0131715 (“Ozawa”).
With respect to claim 2, Carranza discloses the invention substantially as claimed. As detailed above, Carranza in view of Duhigs discloses each and every element of independent claim 1. Carranza/Duhigs also discloses: 
wherein the imaging system compresses the image data and the event data with [] compression (see citations and arguments with respect to claim 1 above). 
Carranza/Duhigs does not explicitly disclose the use of quadtree compression.
However, in the same field of endeavor, Ozawa discloses that it was known for such cameras to use quadtree compression (see ¶28, describing that such cameras may include an encoding unit which applies HEVC compression – one of ordinary skill in the art would have understood HEVC to use quadtree compression – see, e.g., U.S. Patent Publication No. 2014/0254682 ¶73, describing that in HEVC a video coder uses quad-tree partitioning to decompose blocks).
At the time of filing, one of ordinary skill would have been familiar with cameras using encoding and the standards of such encoding and have understood that, as evidenced by Ozawa, such standards may include HEVC. Accordingly, to one of ordinary skill in the art at the time of filing compressing the captured images of Carranza in view of Duhigs using the HEVC standard would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include HEVC compression in the compression of the camera of Carranza/Duhigs as taught by Ozawa.
With respect to claim 3, Carranza discloses the invention substantially as claimed. As described above Carranza in view of Duhigs and Ozawa discloses all the elements of dependent claim 2. Carranza/Duhigs/Ozawa additionally discloses: 
wherein the imaging system performs a quadtree decomposition of the image data and the event data to form quadtree blocks as part of the quadtree compression (see citations and arguments with respect to claim 2 above, describing that the quadtree compression includes quadtree decomposition). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 9, Carranza discloses the invention substantially as claimed. As described above Carranza in view of Duhigs and Ozawa discloses all the elements of dependent claim 3. Carranza/Duhigs/Ozawa additionally discloses: 
wherein each of the quadtree blocks includes one or more skip modes, one or more acquire modes, and a value for each of the one or more acquire modes (see citations above describing that the combined system uses quadtree HEVC compression – one of ordinary skill in the art at the time of filing would have understood HEVC compression to include skip modes, merge (i.e., acquire) modes, and indices/values, for each of the merge modes – see, e.g., U.S. Patent Publication No. 2020/0007889 ¶87, describing that HEVC uses skip and merge modes and signals merge indices (i.e., values) for the merge modes). 
The reasons for combining the cited prior art with respect to claims 1 and 2 also apply to claim 9.
With respect to claim 17, claim 17 recites the elements of claim 3 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 3 also applies to claim 17.
Claim Rejections - 35 USC § 103
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carranza in view of Duhigs and further in view of U.S. Patent Publication No. 2019/0222652 (“Graefe”).
With respect to claim 10, Carranza discloses the invention substantially as claimed. As described above Carranza in view of Duhigs discloses all the elements of independent claim 1. Carranza/Duhigs additionally discloses: 
wherein the image data comprises distorted intensity data (see citations and arguments with respect to claim 1 above and Carranza ¶28, describing that the image data includes predicted data, i.e., distorted data, and that this may include raw pixel data, i.e., intensity data). 
Carranza/Duhigs does not explicitly disclose wherein the object detection is performed through a faster region-based convolutional neural network.
However, in the same field of endeavor, Graefe discloses that it was known for object detection/tracking to be performed through a R-CNN (region-based convolutional neural network) (see ¶51), i.e., wherein the object detection is performed through a faster region-based convolutional neural network.
At the time of filing, one of ordinary skill would have been familiar with the different known methods of performing object detection/tracking and have understood that, as evidenced by Graefe, such methods included Kalman filters and R-CNNs. Accordingly, to one of ordinary skill in the art at the time of filing using a Kalman filter or R-CNN to perform object detection and tracking in the system of Carranza/Duhigs would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include Kalman filter or R-CNN tracking/object detection in the object detection/tracking system of Carranza/Duhigs as taught by Graefe.
With respect to claim 11, Carranza discloses the invention substantially as claimed. As described above Carranza in view of Duhigs discloses all the elements of independent claim 1 and Carranza in view of Duhigs and Graefe discloses each and every element of dependent claim 10, the combination of which is incorporated herein. Carranza/Duhigs/Graefe additionally discloses: 
wherein the object tracking is performed with a Kalman filter based object tracker (see Graefe ¶51, describing that it was known for object detection systems to track objects using a Kalman filter based object tracker). 
The reasons for combining the cited prior art with respect to claims 1 and 10 also apply to claim 11.
Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carranza in view of Duhigs and further in view of U.S. Patent Publication No. 2021/0101791 (“Ishizaki”).
With respect to claim 12, Carranza discloses the invention substantially as claimed. As detailed above, Carranza in view of Duhigs discloses each and every element of independent claim 1. 
Carranza/Duhigs does not explicitly disclose wherein the processor is further configured to perform edge reconstruction to correct distorted edges of the one or more objects.
However, in the same field of endeavor, Ishizaki discloses that it was known to detect object by performing edge reconstruction to correct distorted edges: 
wherein the processor is further configured to perform edge reconstruction to correct distorted edges of the one or more objects (see ¶31, describing that in object detection, the object detection device may perform distortion correction and edge enhancement processes, i.e., may reconstruction edges to correct distortion of the objects). 
At the time of filing, one of ordinary skill would have been familiar with the processing of images for object detection and have understood that, as evidenced by Ishizaki, that this may include reconstructing distorted edges through distortion correction and edge enhancement. Accordingly, to one of ordinary skill in the art at the time of filing, doing so in the system of Carranza/Duhigs would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include distortion correction and edge enhancement in the object detection/tracking system of Carranza/Duhigs as taught by Ishizaki.
Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carranza in view of Duhigs and further in view of K.R. Patent Publication No. 20180038196 (“Jae”).
With respect to claim 13, Carranza discloses the invention substantially as claimed. As described above Carranza in view of Duhigs discloses all the elements of independent claim 1. Carranza/Duhigs additionally discloses:
wherein prediction of the one or more regions of interest includes a prediction of one or more first regions of interest based on the image data (see citations and arguments with respect to claim 1 above describing that the prediction of the region of interest is based on image data)
Carranza/Duhigs does not explicitly disclose wherein prediction of the one or more regions of interest includes a prediction of one or more first regions of interest based on the image data and a prediction of one or more second regions of interest based on the event data.
However, in the same field of endeavor, Jae discloses that it was known for systems to predict the region of interest based on image data as verified by a prediction based on associated metadata: 
wherein prediction of the one or more regions of interest includes a prediction of one or more first regions of interest based on the image data and a prediction of one or more second regions of interest based on the event data (see ¶93, describing that it was known to verify the reliability of image location information with associated metadata image capturing/shooting information, i.e., was known to determine second regions of interest based on the metadata/event data and verify/predict the region of interest based on this data)
At the time of filing, one of ordinary skill would have been familiar with the different methods to predict a region of interest from an image and have understood that, as evidenced by Jae, such known methods would have included predicting a region of interest from the image data and a second region of interest from the metadata and comparing them to verify/generate a prediction of the region of interest. Accordingly, to one of ordinary skill in the art at the time of filing, doing so in the object location prediction system of Carranza/Duhigs would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include verification of the region of interest by using both predicted region of interest data from the image and predicted region of interest data from the metadata in the object trajectory prediction system of Carranza/Duhigs as taught by Jae.
Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carranza in view of Duhigs and further in view of U.S. Patent Publication No. 2021/0223780 (“Bramley”).
With respect to claim 15, Carranza discloses the invention substantially as claimed. As detailed above, Carranza in view of Duhigs discloses each and every element of independent claim 1. 
Carranza/Duhigs does not explicitly disclose wherein the one or more regions of interest provided to the imaging system are in the form of one or more bounding box locations.
However, in the same field of endeavor, Bramley discloses that it was known for systems to communicate predicted regions of interest for an object by sending bounding box locations: 
wherein the one or more regions of interest provided to the imaging system are in the form of one or more bounding box locations (see Figs. 1 and 4, item 110, ¶47, describing that it was known for learning models performing object detection to output information regarding prediction regions for an object by using bounding box location information).
At the time of filing, one of ordinary skill would have been familiar with the different ways to communicate a region of interest from one device to another and have understood that, as evidenced by Bramley, such known ways would have included sending bounding box location data. Accordingly, to one of ordinary skill in the art at the time of filing, sending bounding box location data to communicate the region of interest corresponding to an object’s predicted location would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the transmission of bounding box location information in the object trajectory prediction system of Carranza/Duhigs as taught by Bramley.
Allowable Subject Matter
Claims 4-8, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose wherein the imaging system is configured to spatially sample the event data based at least in part on a size of the quadtree blocks to provide spatial redundancy of the event data.
The cited prior art fails to disclose wherein the imaging system is configured to discretize timestamps corresponding to the event data to provide temporal redundancy of the event data.
The cited prior art fails to disclose wherein the imaging system is configured to minimize a weighted rate distortion of the event data to perform the quadtree decomposition.
The cited prior art fails to disclose wherein the weighted rate distortion is normalized over an area that includes at least a portion of the one or more regions of interest.
The cited prior art fails to disclose wherein each of the quadtree blocks includes one or more skip modes, one or more acquire modes, and a value for each of the one or more acquire modes.
The cited prior art fails to disclose wherein the processor fuses the one or more first regions of interest and the one or more second regions of interest to form the one or more regions of interest that are provided to the imaging system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481